Motion Granted; Order filed December 29, 2011.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                    NO. 14-11-01080-CV
                                      ____________

                        IN RE CAROLINA I. ZEVALLOS, Relator



                               ORIGINAL PROCEEDING
                                 WRIT OF MANDAMUS
                                    311th District Court
                                   Harris County, Texas
                             Trial Court Cause No. 2002-53178



                              AMENDED STAY ORDER

       On December 15, 2011, relator, Carolina I. Zavallos, filed a petition for writ of
mandamus. See Tex. Gov’t Code Ann. § 22.221. Relator asks this court to order The
Honorable Denise Pratt, Judge of the 311th District Court, Harris County, Texas, to set aside
portions of her order dated December 1, 2011, entered in trial court cause number 2002-53178,
styled In the Interest of C. M. G., Minor Child. Relator claims the Order of Enforcement of
Possession Order by Contempt and Suspension of Commitment is void.

       Relator filed a motion for emergency relief asking this court to suspend the provisions
of the Order of Enforcement of Possession Order by Contempt and Suspension of
Commitment that grant real party in interest Angel J. Gomez a period of possession for the
Christmas, 2011 holiday.

       It appears from the facts stated in the petition that relator’s request for relief requires
further consideration.

       On December 15, 2011, we denied relator’s motion for emergency stay of temporary
orders and ordered that the contempt order of the court below be stayed with respect to those
portions which order criminal contempt punishment and commitment in the Harris County Jail
in trial court cause number 2002-53178, styled In the Interest of C. M. G., Minor Child. The
commitment portion of the trial court’s order is stayed until final decision by this court of
relator’s petition for writ of mandamus, or until further orders of this court.

       In addition, the court requested the real party in interest Angel J. Gomez to file a
response to relator’s petition on or before January 20, 2012.

       On December 16, 2011, the real party filed a motion to lift the stay for the purpose of
seeking a modification of the trial court’s contempt order. Accordingly, we grant the motion
and issue this AMENDED ORDER MODIFYING OUR STAY for the purpose of allowing
Judge Pratt to hear real party’s motion to modify the contempt order, and to correct any errors
in the motion to enforce.



                                             PER CURIAM




                                                 2